                                               United States Bankruptcy Court
                                                    District of Arizona
In re:                                                                                                     Case No. 16-13570-SHG
JASON EDWARD VANWORMER                                                                                     Chapter 13
THERESA MARIE VANWORMER
         Debtors
                                                 CERTIFICATE OF NOTICE
District/off: 0970-4                  User: giffords                     Page 1 of 1                          Date Rcvd: Dec 10, 2018
                                      Form ID: pdf004                    Total Noticed: 2


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Dec 12, 2018.
db             +JASON EDWARD VANWORMER,   9662 East Nido Avenue,   Mesa, AZ 85209-2243
jdb            +THERESA MARIE VANWORMER,   9662 East Nido Avenue,   Mesa, AZ 85209-2243

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
NONE.                                                                                       TOTAL: 0

             ***** BYPASSED RECIPIENTS *****
NONE.                                                                                                               TOTAL: 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Dec 12, 2018                                             Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on December 10, 2018 at the address(es) listed below:
              DANIEL E GARRISON    on behalf of Debtor JASON EDWARD VANWORMER dan@turnaroundteam.com,
               teresie@turnaroundteam.com,brian@turnaroundteam.com,kyle@turnaroundteam.com,
               paula@turnaroundteam.com
              DANIEL E GARRISON    on behalf of Joint Debtor THERESA MARIE VANWORMER dan@turnaroundteam.com,
               teresie@turnaroundteam.com,brian@turnaroundteam.com,kyle@turnaroundteam.com,
               paula@turnaroundteam.com
              DAVID N INGRASSIA    on behalf of Attorney    Conn’s Appliances Inc. david.ingrassia@cox.net
              DIANNE 5 KERNS     on behalf of Trustee DIANNE C. KERNS mail@dcktrustee.com, ecf@dcktrustee.com,
               dckerns@dcktrustee.com
              DIANNE C. KERNS    mail@dcktrustee.com, ecf@dcktrustee.com,dckerns@dcktrustee.com
              MICHAEL ZDANCEWICZ     on behalf of Creditor    Capital One Auto Finance, a division of Capital One,
               N.A. courtdocs@wzfirm.com, mz@wzfirm.com
              STEVEN M COX    on behalf of Creditor   Ally Financial Inc. smcox@wechv.com,
               ckerton@waterfallattorneys.com,slewellen@waterfallattorneys.com
              U.S. TRUSTEE    USTPRegion14.PX.ECF@USDOJ.GOV
                                                                                              TOTAL: 8
 1
            IT IS FURTHER ORDERED that all stays, including without limitation, confirmation
 2
     orders, injunctions, restraining orders, and the automatic stays provided by 11 U.S.C. § 362 and §
 3
     524, and 1301 be vacated with respect to the Collateral, or modified to permit Creditor or its
 4
     agents, attorneys, employees, assignees and such other persons as the Court shall deem appropriate
 5
     to take any and all lawful actions to enforce its claim to and assert its ownership rights to the
 6
     Collateral under the subject Contract, and non-bankruptcy law, including without limitation the
 7
     rights (to declare all sums to be immediately due and payable) and to obtain possession of the
 8
     Collateral through any lawful action.
 9
            IT IS FURTHER ORDERED waiving the fourteen (14) day provision of Bankruptcy Rule
10
     4001(a)(3) that would stay the effectiveness of this Order.
11
            IT IS FURTHER ORDERED this Order is binding in the event this matter is converted to
12
     another proceeding under the Bankruptcy Code.
13
            IT IS FURTHER ORDERED Movant may file an amended proof of claim for any
14
     deficiency balance within thirty (30) days of disposition of the Collateral, or by the claims bar date,
15
     whichever is later.
16
                                          [Signed and dated above]
17
18
19
20
21
22
23
24
25
26


     00308412-1                                  -2-
